Citation Nr: 0002347	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-01 650	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for impairment of the 
right upper extremity, secondary to multiple sclerosis, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1968 to September 1969.

2.	On January 13, 2000, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the appellant, through his authorized 
representative, that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.




		
                                                 BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



